Case 1:19-cv-03190-LGS Document 31 Filed 05/06/19 Page 1 of 1

Ba]lard Spahgj

1909 K Srreer, N\X/
Izrh Floor

Matthew E. Kelley
Te1:202-508-1112

kelleym@ballardspahr.com
Washingcon, D(I 20006-1157

TEL 202.661.2200
FAX 202.661.2299

Www.hallardspahr.com

May 6, 2019

VIA ECF

Hon. Lorna G. Schofield, United States District Judge
United States District Court

Southern District of New York

500 Pearl Street

New York, NY l0007

Re: Seaman v. IAC/InterActiveCorp, et al., No. 1:19-cv-03190-LGS-KHP
Motion for Admission Pro Hac Vice

Dear Judge Schot`leld:

My Motion for Adrnission Pro Hac Vz'ce, filed on April 24, 2019 (Dkt 29), inadvertently
omitted a statement regarding opposing counsel’s position, as required under Rule lll.C.l of
Your Honor’s Individual Rules and Procedures for Civil Cases. l Write to notify the Court that
plaintiffs counsel, Steven S. Biss, has advised that he consents to the motion.

Should you have any questions concerning the foregoing, please do not hesitate to contact
me. Thank you for your consideration of this matter.

Sincerely,

’Bj 111/feiner
/1

/

1/

Matthew E. ley (pro hac vice application pending)

cc: Seth D. Berlin, Esq. (via ECF)
Steven S. Biss, Esq. (via ECF)

